In an action of assumpsit to recover $485.05 for pressed hay sold and delivered, the defendant claimed that the hay was unmerchantable, having been wet after pressing and before delivery. The jury found for the plaintiff in the sum of $443.89.
Upon defendant’s general motion to set aside the verdict and upon a special motion based upon newly discovered evidence, it is held;
1. That the quality, condition and value of the hay, and the extent of the injury by rain, if any, were purely questions of' fact. They were matters peculiarly within- the experience of the jury. The evidence was contradictory. We see no reason to disturb the verdict on the general motion.
2. That the newly discovered evidence is not of sufficient weight and materiality to affect the result or warrant the granting of a new trial.
Motions overruled.